UN`ITED STATES DISTRICT COURT
MIDDLE DISTR_ICT OF LOUISI_ANA

JOSEPH LONDON

CIVIL ACTION
VERSUS

NO. 18-319-JWD-RLB
SENTRY SELECT ]NSURANCE
COMPANY, ET AL.
OP]NION

After independently reviewing the entire record in this case and for the reasons set
forth in the Magistrate Judge's Report dated October 3, 2018, to which no opposition was
H]ed;

IT IS ORDERED that PlaintiH’s Motion to Remand (R. Doc. 5) is DENIED

Signed in Baton Rouge, Louisiana, on ctober 18 2018.

 

 

G JOHN W. deGRAVELLES
D STATES DISTRIC'I` COURT
LE DISTRICT OF LOUISIANA

